Case 8:20-cv-03010-VMC-TGW Document 50 Filed 03/26/21 Page 1 of 11 PageID 588




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

    SCOTT LAKE,
    on behalf of himself and all
    other similarly situated,

                Plaintiff,
    v.                                         Case No. 8:20-cv-3010-VMC-TGW

    AETNA LIFE INSURANCE COMPANY,
    and PINELLAS COUNTY SCHOOL
    BOARD,

                Defendants.
                                       /

                                       ORDER

           This matter comes before the Court upon consideration of

    Defendant Pinellas County School Board’s Motion to Dismiss

    and Motion to Strike (Doc. # 9), filed on December 23, 2020.

    Plaintiff Scott Lake responded on January 20, 2021. (Doc. #

    28). For the reasons below, both Motions are granted.

    I.     Background

           This case arose out of the denial of insurance coverage

    for Lake’s prostate cancer treatment. (Doc. # 1-1 at ¶¶ 1,

    54).   Lake’s   wife    “is   an   Aetna      [Life   Insurance   Company]

    policyholder with a self-funded insurance plan through her

    employer, the School Board.” (Id. at ¶ 8). “Lake is covered

    as a dependent under that policy.” (Id.). Following Lake’s

    prostate    cancer     diagnosis    in      May   2019,   his   oncologist


                                           1
Case 8:20-cv-03010-VMC-TGW Document 50 Filed 03/26/21 Page 2 of 11 PageID 589




    recommended that he undergo proton beam radiation therapy, “a

    procedure that uses protons to deliver a curative radiation

    dose to a tumor, while reducing radiation doses to healthy

    tissues and organs.” (Id. at ¶¶ 27, 54). According to the

    complaint, proton beam radiation therapy “results in fewer

    complications and side effects than traditional [radiation

    therapy].” (Id. at ¶       27). Lake avers that this form of

    treatment “has been well-accepted for over 30 years,” having

    been approved by the Food and Drug Administration in 1988,

    and subject to numerous peer-reviewed studies validating its

    safety and efficacy. (Id. at ¶¶ 30-31).

         However, Aetna denied Lake’s request to pre-authorize

    his proton beam radiation therapy because his plan “does not

    cover experimental or investigational services except under

    certain conditions.” (Id. at ¶ 55). Aetna stated that it

    reviewed Lake’s condition and circumstances, but referred him

    to   Aetna’s   “Clinical    Policy   Bulletin”    on   proton   beam

    radiation therapy, which states: “Aetna considers proton beam

    radiotherapy not medically necessary for individuals with

    localized prostate cancer because it has not been proven to

    be more effective than other radiotherapy modalities for this

    indication.” (Id. at ¶¶ 35, 56).

         Following this denial, “UF Health submitted two internal


                                     2
Case 8:20-cv-03010-VMC-TGW Document 50 Filed 03/26/21 Page 3 of 11 PageID 590




    appeals on [Lake’s] behalf, asking that Aetna reconsider its

    decision   to   deny   coverage   or   payment    for   [proton   beam

    radiation therapy].” (Id. at ¶ 57). Both of those appeals

    were denied. (Id. at ¶¶ 58-59). “Lake then formally requested

    an external review of Aetna’s decision to deny his request

    for [proton beam radiation therapy].” (Id. at ¶ 61). The

    independent review conducted by AllMed Healthcare Management

    indicated that it agreed with Aetna’s denial of coverage.

    (Id. at ¶ 62).

         Lake then made one final appeal to the School Board,

    which allegedly holds “ultimate responsibility for the final

    review of claims under [Lake’s] health benefits plan.” (Id.

    at ¶ 63). The School Board again “upheld [Aetna’s] . . .

    previous denial decisions.” (Id. at ¶ 65). In denying the

    appeal, the School Board explained that the therapy was “not

    covered under Aetna’s Clinical Policy Bulletin because the

    procedures are ‘experimental and investigational.’” (Id.).

    Despite    these   denials,   Lake     followed   his   oncologist’s

    recommendations, and underwent proton beam radiation therapy.

    (Id. at ¶ 66). “Lake personally paid over $78,000 for the

    treatment[.]” (Id.). Although Aetna did not reimburse Lake

    for the treatment itself, it did reimburse him for “some

    ancillary charges.” (Id.).


                                      3
Case 8:20-cv-03010-VMC-TGW Document 50 Filed 03/26/21 Page 4 of 11 PageID 591




          On October 30, 2020, Lake initiated this putative class

    action in state court. (Doc. # 1). Thereafter, on December

    17, 2020, the case was removed to this Court on the basis of

    Class Action Fairness Act (“CAFA”) diversity jurisdiction.

    (Id.). Lake seeks class certification on behalf of other

    similarly situated Aetna customers who were denied coverage

    for proton beam radiation therapy. (Id. at ¶ 68). Lake also

    proposes two subclasses: (1) for class members whose plans

    were underwritten or administered by Aetna under Florida law,

    and (2) for class members whose plans were underwritten or

    administered by Aetna for the School Board. (Id. at ¶¶ 69-

    70). The complaint includes only one claim against the School

    Board: breach of the implied covenant of good faith and fair

    dealing (Count II). (Doc. # 1).

          On December 23, 2020, the School Board moved to dismiss

    Count II and to strike Lake’s request for disgorgement of the

    School Board’s profits. (Doc. # 9 at 1). In the alternative,

    the School Board joins Aetna’s motion to strike Lake as the

    class representative. (Id. at 13). Lake responded on January

    20, 2021 (Doc. # 28), and the Motion is now ripe for review.

    II.   Legal Standard

          On a motion to dismiss pursuant to Federal Rule of Civil

    Procedure   12(b)(6),   this   Court   accepts   as   true   all   the


                                     4
Case 8:20-cv-03010-VMC-TGW Document 50 Filed 03/26/21 Page 5 of 11 PageID 592




    allegations in the complaint and construes them in the light

    most     favorable     to       the    plaintiff.     Jackson     v.    Bellsouth

    Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

    the Court favors the plaintiff with all reasonable inferences

    from the allegations in the complaint. Stephens v. Dep’t of

    Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990).

    But,

           [w]hile a complaint attacked by a Rule 12(b)(6)
           motion to dismiss does not need detailed factual
           allegations, a plaintiff’s obligation to provide
           the grounds of his entitlement to relief requires
           more than labels and conclusions, and a formulaic
           recitation of the elements of a cause of action
           will not do. Factual allegations must be enough to
           raise a right to relief above the speculative
           level.

    Bell   Atl.    Corp.       v.    Twombly,       550   U.S.    544,     555   (2007)

    (quotations and citations omitted). Courts are not “bound to

    accept    as   true    a    legal      conclusion     couched     as    a    factual

    allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

    Court must limit its consideration to “well-pleaded factual

    allegations,     documents            central    to   or     referenced      in   the

    complaint, and matters judicially noticed.” La Grasta v.

    First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

           Under Federal Rule of Civil Procedure 12(f), a court

    “may strike from a pleading an insufficient defense or any

    redundant, immaterial, impertinent, or scandalous matter.”


                                              5
Case 8:20-cv-03010-VMC-TGW Document 50 Filed 03/26/21 Page 6 of 11 PageID 593




    Fed.    R.    Civ.    P.       12(f).    However,      motions       to    strike       are

    considered      drastic         remedies,       and   are     thus     disfavored       by

    courts. See Thompson v. Kindred Nursing Ctrs. E., LLC, 211 F.

    Supp.    2d   1345,        1348    (M.D.    Fla.      2002).    Indeed,      they       are

    generally denied “unless the allegations have no possible

    relation to the controversy and may cause prejudice to one of

    the parties.” Agan v. Katzman & Korr, P.A., 328 F. Supp. 2d

    1363, 1367 (S.D. Fla. 2004) (citations omitted).

    III. Analysis

            The School Board moves to dismiss Count II – the only

    claim    against          it   –   and     to    strike       Lake’s      request       for

    disgorgement         of    the     School       Board’s     profits.      (Doc.     #    9)

    Alternatively,        the       School     Board      joins    Aetna’s      motion      to

    strike Lake as the class representative. (Id.). The Court

    will address each Motion in turn.

            A. Motion to Dismiss

            The School Board argues that Count II, Lake’s claim for

    breach of the implied covenant of good faith and fair dealing,

    should be dismissed because the complaint “is devoid of any

    allegation that the School Board breached an express term of

    the parties’ contract.” (Doc. # 9 at 3, 7-11). Lake responds

    that “the failure to perform a discretionary act in good faith

    may constitute a breach of the implied covenant of good faith


                                                6
Case 8:20-cv-03010-VMC-TGW Document 50 Filed 03/26/21 Page 7 of 11 PageID 594




    and fair dealing. And, [Lake’s] claim clearly refers to the

    provision    under   the     Plan   affording        the   School   Board

    discretion over the final appeal decision concerning a claim

    denial.” (Doc. # 28 at 3).

          “Florida courts recognize an implied covenant of good

    faith and fair dealing in every contract.” Shibata v. Lim,

    133 F. Supp. 2d 1311, 1318 (M.D. Fla. 2000) (citing Burger

    King Corp. v. C.R. Weaver, 169 F.3d 1310, 1315 (11th Cir.

    1999); Cnty. of Brevard v. Miorelli Eng’g, Inc., 703 So.2d

    1049, 1050 (Fla. 1997)). “However, there are two limitations

    on such claims: (1) where application of the covenant would

    contravene the express terms of the agreement; and (2) where

    there is no accompanying action for breach of an express term

    of   the   agreement.”     QBE   Ins.   Corp.   v.    Chalfonte     Condo.

    Apartment Ass’n, Inc., 94 So.3d 541, 548 (Fla. 2012).

          Here, Lake maintains that the School Board breached the

    implied covenant of good faith and fair dealing by:

          a) Exercising its discretion to deny Plaintiff’s
          treatment relying exclusively on Aetna’s [proton
          beam radiation therapy] Clinical Policy Bulletin
          and Aetna’s prior denials;

          b) Failing to review the medical records, medical
          literature, and other materials that Plaintiffs’
          doctors submitted with his appeals of denial;

          c) Exercising its discretion to determine that
          [Lake] and the Subclass members’ [proton beam


                                        7
Case 8:20-cv-03010-VMC-TGW Document 50 Filed 03/26/21 Page 8 of 11 PageID 595




         radiation therapy] treatment was not medically
         necessary and was experimental or investigational
         despite overwhelming medical evidence to the
         contrary; and

         d) Exercising its discretion to deny [Lake’s proton
         beam radiation therapy] treatment to increase its
         own profits and avoid paying for a higher-cost
         treatment.

    (Doc. # 1-1 at ¶ 103).

         Although Lake refers to his wife’s insurance agreement

    with the School Board, he does not point to an express

    provision of that agreement that the School Board breached in

    his complaint. (Id. at ¶¶ 95-105). Lake posits that as the

    sponsor of his plan, the School Board has the “ultimate

    authority over final appeal decisions to claim denials” and

    “has extensive and ultimate discretion to determine whether

    a treatment is ‘medically necessary’ or ‘experimental and

    investigational.’” (Id. at ¶¶ 100-01). But, the complaint

    does not state that there is any such express provision in an

    agreement,   nor   does   it   state   that   such   a   provision   was

    breached. (Doc. # 1-1). This alone is fatal to Lake’s claim.

    See Sapuppo v. Allstate Floridian Ins. Co., No. 4:12-cv-382-

    RH/CAS, 2013 WL 6925674, at *6 (N.D. Fla. Mar. 12, 2013) (“[A]

    party cannot recover under the implied covenant if there has

    been no breach of a specific contract provision. This is fatal

    to the implied-covenant claim.”), aff’d, 739 F.3d 678 (11th


                                      8
Case 8:20-cv-03010-VMC-TGW Document 50 Filed 03/26/21 Page 9 of 11 PageID 596




    Cir. 2014); see also Diageo Dominicana, S.R.L. v. United

    Brands, S.A., --- So.3d ----, 2020 WL 2892566, at *3 (Fla. 3d

    DCA June 3, 2020) (“Allowing a claim for breach of the implied

    covenant of good faith and fair dealing where no enforceable

    executory    contractual     obligation       exists    would    add    an

    obligation to the contract that was not negotiated by the

    parties.” (internal quotation marks and citation omitted)).

         In his response to the Motion, Lake states that this

    implied duty stems from provisions of his plan with Aetna,

    under which “the School Board has the discretion to uphold or

    reverse the [external review organization’s] decision on the

    denials” of Lake’s claims. (Doc. # 28 at 7). Lake cites to

    the “Aetna Select Medical Plan, at pages 8, and 58 - 59

    attached    as   Exhibit   A to    the   Complaint.” (Id.       (internal

    quotation    marks   omitted)).    However,    none     of   those   pages

    include the provision Lake alleges they include. Page 8 of

    the plan states: “The plan tells you how we work through our

    differences. And if we still disagree, an independent group

    of experts called an ‘external review organization’ or ERO

    for short, will make the final decision for us.” (Doc. # 1-1

    at 39). This page does not state that the School Board has

    discretion    to   reverse   the   external    review    organization’s

    final decision. (Id.). Next, Lake offers pages 58-59 of the


                                        9
Case 8:20-cv-03010-VMC-TGW Document 50 Filed 03/26/21 Page 10 of 11 PageID 597




    plan, but these pages do not include the alleged provision

    either. (Id. at 89-90).

          Accordingly,        the   Motion   is   granted and     Count II    is

    dismissed without prejudice. See W. Coast Invs., LLC v. D.R.

    Horton,   Inc.,     No.    19-CV-14360-ROSENBERG/MAYNARD,         2020   WL

    533988, at *3-4 (S.D. Fla. Feb. 3, 2020) (dismissing an

    implied covenant claim because the court could not discern

    from the complaint any allegation that an express contractual

    duty was breached); see also Alhassid v. Bank of Am., N.A.,

    No. 14-CIV-20484-BLOOM/Valle, 2015 WL 11216719, at *2 (S.D.

    Fla. Jan. 21, 2015) (“Further, the covenant cannot ‘add an

    obligation to the contract which was not negotiated by the

    parties and not in the contract.’” (emphasis added) (citation

    omitted)).

          B. Motion to Strike

          Next, the School Board moves to strike Lake’s request

    for disgorgement of its profits, arguing that such equitable

    relief is unavailable in breach of contract cases. (Doc. # 9

    at   11-12).   In   his     response     to   the   instant   Motion,   Lake

    “withdraws his claim for disgorgement of profits and other

    equitable relief to the extent it is asserted against the

    School Board.” (Doc. # 28 at 1 n.1). Accordingly, the Motion

    is granted, and the request for disgorgement of the School


                                           10
Case 8:20-cv-03010-VMC-TGW Document 50 Filed 03/26/21 Page 11 of 11 PageID 598




    Board’s profits is stricken from the complaint.

          Given that the School Board’s Motion to Strike plaintiff

    as the class representative was argued in the alternative to

    its other Motions – which have been granted – and was premised

    solely on the arguments in Aetna’s first motion to dismiss,

    which has since been amended, the Court denies the Motion

    without prejudice. (Doc. # 9 at 13; Doc. # 41). The Court

    grants Lake’s request for leave to file an amended complaint.

    (Doc. # 28 at 9).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant   Pinellas    County   School   Board’s   Motion   to

          Dismiss (Doc. # 9) is GRANTED.

    (2)   Count II is DISMISSED without prejudice.

    (3)   Plaintiff Scott Lake may file an amended complaint by

          April 9, 2021.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    26th day of March, 2021.




                                     11
